DETAILED ACTION
This is in response to the amendment filed on 06/16/2022. Claims 1-16 are pending in this Action. 

Remark
In the response filed 06/16/2022, claims 1 and 7 have been amended, no claim has been cancelled, and new claims 13-16 have been added.
The Applicant’s amendments regarding previous 35 USC 112, first and second paragraph rejections are accepted by the Examiner. Therefore, prior 35 USC 112 first and second paragraphs rejections are withdrawn. However, the new amendments to claims 1 and 7 would raise new issues under 35 USC 112, first and second paragraphs. See below for details.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
Regarding Double Patenting rejections:
Applicant requested that non-statutory double patenting rejections over claims of U.S. Patent No. 9,384,280 to be withdrawn because the claims of current application are not in final form and it was a provisional non-statutory double patenting. 
The Examiner respectfully disagrees. 
First, the current double patenting rejections are not provisional. The double patenting rejections are non-statutory double patenting against four different U.S. patents: Patent No. 9,384,280, Patent No. US 8,671,088, Patent No. US 8,412,693 B2, and Patent No. US 7,921,091 B2. See previous Office Action for details.
Secondly, the MPEP 804 (I)(B)(1) states: 
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
	
In the submitted reply, the applicant neither showed that the claims subject to the rejection are patentably distinct from the reference claims nor filed terminal disclaimers. Accordingly, the prior double patenting rejections are maintained.

Regarding 35 USC 103 rejections:
The Examiner respectfully disagrees with the applicant’s argument the prior art of the record does not teach the amended limitations of “automatically extract and search, using machine learning by the first device or the at least one server, key data from the first information or the second information; and provide, using machine learning by the first device or the at least one server, additional information related to the key data,” as recited in claims 1 and 7.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
	As explained in 35 USC 112, first and second paragraph rejections (see below), the specification of current invention fails to sufficiently describe the amended limitation of “automatically extract and search, using machine learning by the first device or the at least one server, key data from the first information or the second information.” The Examiner interprets said limitation as using machine learning language for search. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner contends that the combination of Chai and Liddy discloses the limitations of “automatically extract and search, using machine learning by the first device or the at least one server, key data from the first information or the second information; and provide, using machine learning by the first device or the at least one server, additional information related to the key data,” as recited in claims 1 and 7. 
Chai discloses all the limitations as stated above including natural language queries and using a machine learning process for searching that matches user input (i.e. keywords) with templates (See Chai: at least col. 11, lines 35-42 and Fig. 9a-9c, col. 15, line 54 through col. 16, line 18). And, Liddy discloses after providing the search result at the first time continuing the search without any user input using neural networking (machine learning process) to expand the search (See Liddy: at least col. 3, line 5-67, col. 11, lines 40-67, col. 12, line 42 through col. 13, line 15, Fig. 2B (steps 46-54) and Fig. 3A- B). 
Therefore, the combination of Chai and Liddy discloses the limitations of “automatically extract and search, using machine learning by the first device or the at least one server, key data from the first information or the second information; and provide, using machine learning by the first device or the at least one server, additional information related to the key data,” as recited in claims 1 and 7.
Based on above reasoning and explanation claims 1-16 are rejected under 35 USC 103 rejections over the combination of Chai and Liddy.

Double Patenting
See prior Non-final Office action.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains amended subject matter of “automatically extracting and searching, using machine learning by the first device or the at least one server, key data from the first information or the second information;” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The current specification only paragraph 29 describes using a learning machine algorithm to find additional documents/information and expand the search. However, the specification fails to describe utilizing a machine learning for extracting and searching key data from the first or second information. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regrading claims 1 and 7,
the claims recite the limitation of “automatically extracting and searching, using 
machine learning by the first device or the at least one server, key data from the first information or the second information” The specification fails to describe said limitation. It is not clear how a machine learning is used to extract and search data from first or second information. There is no sufficient description for said limitation in the disclosure of the current invention. As such, said limitation renders the metes and bounds of the claims unclear. Thus, the claims are indefinite for reciting said unclear limitation. 
Regarding claims 2-6 and 8-16,
said claims dependent on the rejected claims 1 and 7 and inherit the same deficiency. Therefore, claims 2-6 and 8-16 are rejected for the same reason set forth in rejections of claims 1 and 7.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al., US 6,829,603 (Chai, hereafter) in view of Liddy et al., US 6,304,864 (Liddy, hereafter).
Regarding claim 1,
Chai discloses a method comprising: 
receiving, by a first device, a voice signal including a natural language 
query from a user (See Chai: at least Fig. 1-2, col. 4, lines 52-60, col. 7, lines 24-30, and col. 10, lines 28-42, receiving a natural language query in speech or spoken form); 
transmitting, by the first device, first information derived from the voice signal to at least one server (See Chai: at least Fig. 1-2, col. 4, lines 52-60 and col. 7, lines 9-30, transmitting information to system 150 of server 120); 
determining, by the at least one server, search criteria from the first information (See Chai: at least Fig. 2, Fig. 5a, col. 4, lines 52-67 and col. 7, line 24 through col. 8, line 10); 
searching, by the at least one server, at least one web service based on the search criteria (See Chai: at least Fig. 2, Fig. 5a, col. 9, lines 16-23 and col. 10, lines 28-67); 
transmitting, by the at least one server to the first device, second information based on a result of the searching (See Chai: at least Fig. 5a, Fig. 9, Fig. 9c, col. 9, lines 16-23, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22); 
receiving, by the first device, the second information (See Chai: at least Fig. 5a, Fig. 9, Fig. 9c, col. 9, lines 16-23, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22); 
outputting, by the first device, a voice response to the natural language query (See Chai: at least Fig. 9, Fig. 9c, col. 13, line 40 through col. 15, line 22 and col. 15, lines 1-25, voice/audio response (i.e. speech output or. a spoken summary”) over speakers); and providing, using a display of the first device, a list of selectable options, based on the second information, wherein the selectable options include links to other websites (See Chai: at least Fig. 5a, Fig. 9, Fig. 9c, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22, presenting a list of links to the user. It is common knowledge in the art that the links provided by a search result could be links of web pages/sites).  
Chai discloses all the limitations as stated above including natural language queries and using a machine learning process for searching that matches user input (i.e. keywords) with templates (See Chai: at least col. 11, lines 35-42 and Fig. 9a-9c, col. 15, line 54 through col. 16, line 18). However, Chai does not explicitly teach automatically extract and search, using machine learning key data from the information; and providing, using machine learning, additional information related to key data.
On the other hand, Liddy discloses after providing the search result at the first time continuing the search without any user input using neural networking (machine learning process) to expand the search (See Liddy: at least col. 3, line 5-67, col. 11, lines 40-67, col. 12, line 42 through col. 13, line 15, Fig. 2B (steps 46-54) and Fig. 3A- B). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Chai with Liddy’s teaching in order to automatically extract and search, using machine learning by the first device or the at least one server, key data from the first information or the second information; and provide, using machine learning by the first device or the at least one server, additional information related to the key data. The motivation for doing so would have been to improve searching overtime and reduce user's waiting time by allowing a user to view the initial search result while the system continuing searching for more related information and facilitating searches across the technological and taxonomic boundaries by expanding queries to include the selected subject categories and terms.
Regarding claim 2,
the combination of Chai and Liddy discloses receiving, by the first device, a 
second voice signal including a second natural language query, wherein the second natural language query is based off of the list of selectable options; transmitting, by the first device, third information derived from the second voice signal to the at least one server; transmitting, by the at least one server, fourth information in response to the second natural language query and the second information;  11 6258231-1IIIS-009-100418C4.1 receiving, by the first device, the fourth information; and outputting, by the first device, a voice response and a displayed response to the second natural language query (See Chai: at least Fig. 7, Fig. 9, Fig. 9c, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22, after presenting the response, further user input including clarification questions, correction or a new request) is received. The user input could be in form of voice natural language query (i.e. a second voice signal including a natural language query). The further user input is processed and the further result would be displayed to the user).  
Regarding claim 3,
the combination of Chai and Liddy discloses wherein the list of selectable 
options includes graphics and text (See Chai: at least Fig. 5a, Fig. 9, Fig. 9c, col. 10, lines 11-15, and col. 13, line 40 through col. 15, line 22, image, text, and/or video).  
Regarding claim 4,
the combination of Chai and Liddy discloses wherein the at least one server provides a virtual agent service and provides a messaging mode based on voice signals inputted into the first device (See Chai: at least Fig. 1-2, Fig. 9, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22, “the virtual agent”).  
Regarding claim 5,
the combination of Chai and Liddy discloses wherein the at least one server searches a plurality of web sites in response to a single natural language query (See Chai: at least Fig. 1-2, Fig. 9, F, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22).  
Regarding claim 6,
the combination of Chai and Liddy discloses wherein the at least one server pre-processes a response to a natural language query (See Chai: at least Fig. 1-2, col. 4, lines 52-60, col. 7, lines 24-30, and col. 10, lines 28-42).
Regarding claims 7-12,
the scopes of the claims are substantially the same as claims 1-6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-6, respectively.

Regarding claim 13,
the combination of Chai and Liddy discloses wherein the additional information comprises additional documents are separate from the voice response and related to the first information or the second information (See Chai: at least Fig. 9, Fig. 9c, col. 13, line 40 through col. 15, line 22 and col. 15, lines 1-25 and Liddy: at least col. 3, line 5-67, col. 11, lines 40-67, col. 12, line 42 through col. 13, line 15, Fig. 2B (steps 46-54) and Fig. 3A- B).  
Regarding claim 14,
the combination of Chai and Liddy discloses wherein the additional information are presented to the user via a graphical user interface using a display of the first device (See Chai: at least Fig. 9, Fig. 9c, col. 13, line 40 through col. 15, line 22 and col. 15, lines 1-25 and Liddy: at least col. 3, line 5-67, col. 11, lines 40-67, col. 12, line 42 through col. 13, line 15, Fig. 2B (steps 46-54) and Fig. 3A- B).  
Regarding claim 15,
the combination of Chai and Liddy discloses wherein the key data comprises one or more key phrases or keywords from the natural language query (See Chai: at least Fig. 1-2, col. 4, lines 52-60, col. 7, lines 24-30, and col. 10, lines 28-4).  
Regarding claim 16,
the combination of Chai and Liddy discloses wherein the key data, the first information, or the second information is searched in a plurality of search engines a random order (See Chai: at least Fig. 2, Fig. 5a, col. 9, lines 16-23 and col. 10, lines 28-67). -5- 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        08/05/2022